Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by USPN 5,635,404.
Regarding claim 21, ‘404 discloses a derivatization reagent for mass spectrometry comprising a crown ether a connector and an analyte binding functional group.  ‘404 at Col. 10 Line 29 – Col. 12 Line 51, Including illustrated Compounds 5,7,11,12 at Col. 10-12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites the method of claim 1 comprising a lower limit of quantification is 400 fg.  Claim 22 does not recite a further method step.  Claim 22 recites an apparent emergent property of performing the steps of claim 1.  Claim 22 therefore does not further limit the method of claim 1.  If the claimed LLOQ is produced via an active step, it should be so recited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest a method requiring all of the steps recited in claim 1 as the method for determining the presence of one or more analytes in a test sample, the method comprising: a) extraction and purification of the one or more analytes from the test sample with one or more of solid phase extraction, supported liquid extraction (SLP), and liquid liquid extraction (LLP); b) derivatization of the one or more analytes with a crown-ether derivatizing agent; and c) detection of the one or more derivatized analytes using LC-MS/MS.
Of particular note, pointed out in the PCT Written Opinion is the lack of the extraction and purification step and the details noted therein regarding the primary Wilson reference.  While such techniques have been employed in the art, the remarks tendered in reply to the application of the prior art of record in the parent Application submitted by the Applicant on August 31, 2018 regarding the silence in Wilson on the particulars of the extraction and purification steps is considered persuasive.  The general thrust of the prior art towards gaseous analysis via ESI or through GC MS as opposed to the liquid approach contemplated in the claims is convincing as to why the combination of the prior art does not render the instantly claimed invention of claim 1 an obvious variant over the prior art.  
Claims 2-20 and 23 are indicated as allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881